Citation Nr: 1224529	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  07-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from February 1966 to February 1972 and from March 1981 to March 1995.  The appellant seeks benefits as the Veteran's surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied by way of a rating decision dated October 2005.  The appellant was notified of this decision and provided her appellate rights.  She perfected this appeal.  The appellant subsequently testified before the Board at a video-conference hearing in September 2008.  The hearing transcript is of record.  Following the hearing, the appellant's claim was twice remanded in December 2008 and December 2009 for additional evidentiary development, to include providing the appellant proper notice and obtaining outstanding records.  

In May 2012, the appellant was notified that the Veterans Law Judge who conducted the September 2008 video-conference hearing was no longer employed at the Board.  She was afforded an opportunity for a new hearing.  See 38 U.S.C.A. § 7107(c) (West 2002), 38 C.F.R. § 20.707 (2011).  That same month, the appellant requested the opportunity to appear at a video-conference hearing before the Board.  To date, the appellant has not been afforded this hearing.

Accordingly, the case is REMANDED for the following action:

The RO must place the appellant's name on the docket for a video-conference hearing before the Board at the RO, according to the date of her request for such a hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


